DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 
Response to Amendment
The amendment received April 18, 2022 (“Amendment”) has been entered. Claims 8-10 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9, 11-16, 22-24 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over US20140045067A1 (Cho) and further in view of US20150228975A1 (Lee).

Regarding claim 1,  Cho teaches a positive active material for a rechargeable lithium battery that includes: a core including a lithium metal composite oxide; and a shell including a lithium metal composite oxide having a layered structure and having a different composition from the core, a lithium metal composite oxide having a spinel structure, or a combination thereof, wherein the shell is positioned on the surface of the core, a method of preparing the same, and a rechargeable lithium battery including the same [abs]. Cho teaches a composite cathode active material for a solid electrolyte [0149] comprising: a core comprising a plurality of primary particles [0077; 0205-Fig 7F]; and a shell disposed on the core [abs], wherein
a primary particle of the plurality of primary particles includes a lithium nickel transition metal oxide [0071-0074; i.e. Formula 1, M1- Lik1M1 1-x1-y1M2 x1M3 y1On1;  being nickel transition metal], 
and the shell includes a first composition [0066, 0072; represented by Formula 2, which is a layered structure and/or Formula 3, which is a spinel structure], wherein the first composition contains a first metal;
wherein the first metal comprises nickel and cobalt [M1 to M3 are different and are each independently Ni, Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr, and specifically the M1 may be Ni, and the M2 and M3 may be Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr. More specifically, the M1 may be Ni, the M2 may be Co, and the M3 may be Mn]. 
wherein the first composition comprises a phase having a layered crystal structure and a phase having a spinel crystal structure [0070-0072].
Cho is silent with regard to the second metal and the second composition comprising cerium.
Lee teaches a cathode active material including a lithium-containing transition metal oxide and two or more metal composite oxide layers [abs]; and teaches the second metal comprises cerium [0025-0026; M(C2H5O2)n]. With regard to the claimed “the first composition comprises a first phase and the second composition comprises a second phase that is distinguishable from the first phase”; It is noted, that since Lee teaches another type of metal that is [M(C2H5O2)n ; n is an integer between 1 and 4 ; 0025-0026] which is a fluorite structure it would be distinguishable from the first composition, as the first composition is a layered crystal structure and a spinel structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode structure of Cho to further incorporate the second metal taught by Lee.  Doing so, exhibits uniform thickness on the surface of a cathode active material, which may further improve charge and discharge efficiency [0021-022].

Regarding claim 3, modified Cho teaches the composite cathode active material of claim 2. Cho teaches a layered crystal structure belongs to a space group R-3m [0193], and wherein the spinel crystal structure belongs to a space group Fd-3m [0204].
Regarding claim 4, modified Cho teaches wherein the second composition comprises a phase having a fluorite crystal structure [please refer to the rejection in claim 1; [Lee; M(C2H5O2)n ; n is an integer between 1 and 4 ; 0025-0026]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode structure of Cho to further incorporate the second metal taught by Lee.  Doing so, exhibits uniform thickness on the surface of a cathode active material, which may further improve charge and discharge efficiency [0021-022].
Regarding claim 5, modified Cho teaches the said cathode active material would have the fluorite crystal structure belongs to a space group Fm-3m [please refer to the rejection in claim 1; Lee, 0025-0026]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode structure of Cho to further incorporate the second metal taught by Lee.  Doing so, exhibits uniform thickness on the surface of a cathode active material, which may further improve charge and discharge efficiency [0021-022].
Regarding claim 6, modified Cho teaches wherein the shell comprises: a multi-layered structure comprising a first layer and a second layer, Cho teaches a layered structure [0070] wherein the first layer includes a first composition, but is silent with respect to the second layer includes a second composition as recited in claim 1. Lee teaches the second composition [Lee; M(C2H5O2)n ; n is an integer between 1 and 4 ; 0025-0026]  ]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho’s layered structure with the second composition of Lee in the second layer of Cho, as this would have been a simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). In addition, Lee teaches the using the metal oxide layers to coat the cathode active material exhibits uniform thickness on the surface of a cathode active material, which may further improve charge and discharge efficiency [0021-022].
Regarding claim 7, modified Cho teaches the cathode active material of claim 6. Cho teaches the primary particle to be nickel i.e. M2x1; molar ratio of x1 may be 0≦x1<0.2 and the first metal of the first layer of the shell is M3y2= 0<y2<0.5; wherein M3 is defined in claim 1.
Therefore, Cho teaches the first layer and wherein a concentration of the first metal in the first layer is greater than a concentration of the first metal in the primary particle.
Regarding claim 9, Cho teaches the first composition comprises the first metal and oxygen, or a composition comprising lithium, the first metal, and oxygen [0074-0078; Formula2- Lik2M1 1-x2-y2M2 x2M3 y2On2], wherein an amount of the lithium is 0 moles to about 3.3 moles of lithium, based on 1 mole of the first composition [Lik2 is 0.98≦k2≦1.35; 0081]  , an amount of the first metal is about 0.7 moles to about 3.3 moles of the first metal, based on 1 mole of the first composition [M1 to M3 can be Ni, Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr; wherein 0≦x2<0.2, 0<y2<0.5, 0<x2+y2<0.7, y2>y1, and 1.98≦n2≦2, and specifically, 1≦k2≦1.35, 0≦x2<0.15, 0<y2<0.45, 0<x2+y2<0.6, y2>y1; which fall within the claimed range]  , and an amount of the oxygen is about 1.7 moles to about 4.3 moles of oxygen, based on 1 mole of the first composition [On2 wherein n2=2; 0081].
Regarding claim 11, Cho teaches the first composition comprises Co3O4, LixCoO2 wherein 0≤x≤1.5 or a combination thereof [0071-0074, it is noted, the formulas taught by Cho illustrate the recited composition for the first metal and can be manipulated to incorporate the metals as required].
Regarding claim 12, Cho teaches wherein an amount of the first composition or the first metal included in the shell is 10 parts by weight or less, based on 100 parts by weight of the lithium nickel transition metal oxide [0074, 0078-0082]. Thus, Formula 1 of Cho is the lithium nickel transition metal oxide composition and Formula 2 is the composition of the first composition of the shell; 
Therefore, Lik2M1 1-x2-y2 M2 x2 M3 y2 On2  [Chemical Formula 2; shell]; 0.98≦k2≦1.35, 0≦x2<0.2, 0<y2<0.5, 0<x2+y2<0.7, y2>y1, and 1.98≦n2≦2, and specifically, 1≦k2≦1.35, 0≦x2<0.15, 0<y2<0.45, 0<x2+y2<0.6, y2>y1, and n2=2; where M2 and M3 can be 0, so M1 is the first metal that will have a value of 0.3 mol being the maximum. 
The Formula for the lithium nickel transition metal oxide is Cho’s formula 1: 
Lik1M1 1-x1-y1 M2 x1M3 y1On1 [Chemical Formula 1; core]; 
0.98≦k1≦1.35, 0≦x1<0.2, 0≦y1<0.3, 0<x1+y1<0.5, and 1.98≦n1≦2, and specifically, 1≦k1≦1.35, 0<x1<0.15, 0≦y1<0.25, 0<x1+y1<0.4, and n1=2.; where Li is 0.98-1.35; Ni is M1, which is 0.5 being the maximum value, which gives us a value that is higher than the value of the shell above, thus Cho teaches the recited limitation.
Regarding claim 13, as discussed above in claim 1, modified Cho teaches the second composition. Cho is silent in regards to wherein the second composition is a composition comprising the second metal and oxygen, wherein an amount of the second metal is about 0.7 moles to about 1.3 moles, based on 1 mole of the second composition, and an amount of the oxygen is about 1.7 moles to about 2.3 moles, based on 1 mole of the second composition. Lee teaches the second composition, and the second metal being Cerium [0026; M(C2H5O2)n; where M is Cerium]; wherein an amount of the second metal is about 0.7 moles to about 1.3 moles [0025-0026; i.e. n is an integer between 1 and 4; which falls within the claimed range], based on 1 mole of the second composition and the oxygen is 2 mol. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode structure of Cho to further incorporate the second metal mol% taught by Lee.  Doing so, exhibits uniform thickness on the surface of a cathode active material, which may further improve charge and discharge efficiency [0021-022].
Regarding claim 14, as discussed above in claim Cho and Lee teach the second composition is represented by Formula 2: M2bOc; wherein in Formula 2, M2 is Ce
0.9<b<1.1 and 1.9<c<2.1 [please refer to the rejection of claim 13].
Regarding claim 15, Modified Cho teaches wherein the second composition comprises CeO2, [i.e. M(C2H5O2)n; where M is Cerium please refer to the rejection in claim 1; Lee 0025-0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode structure of Cho to further incorporate the second metal taught by Lee.  Doing so, exhibits uniform thickness on the surface of a cathode active material, which may further improve charge and discharge efficiency [0021-022].
Regarding claim 16, as discussed above in claim Cho and Lee teaches wherein an amount of the second composition or second metal included in the shell is 10 parts by weight or less, based on 100 parts by weight of the lithium nickel transition metal oxide [please refer to the rejection of the second composition i.e. CeO2 taught above in claim 13 and the rejection of claim 12 that addresses the value of the lithium nickel transition metal oxide].
Regarding claim 22, Cho teaches wherein the shell further includes a fifth composition including a fifth metal [represented by Formula 4, i.e M3 and M3 is can be Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr] [0027-0029].
Regarding claim 23, Cho teaches wherein the lithium nickel transition metal oxide is comprises a fifth metal [0072-0075; Formula 1; Lik1M1 1-x1-y1M2 x1M3 y1On1; 
M1 to M3 are different and are each independently Ni, Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr, and specifically the M1 may be Ni, and the M2 and M3 may be Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr. More specifically, the M1 may be Ni, the M2 may be Co, and the M3 may be Mn.
Further, 0.98≦k1≦1.35, 0≦x1<0.2, 0≦y1<0.3, 0<x1+y1<0.5, and 1.98≦n1≦2, and specifically, 1≦k1≦1.35, 0<x1<0.15, 0≦y1<0.25, 0<x1+y1<0.4, and n1=2.

In the Chemical Formula 1, molar ratio of lithium may be 0.98≦k1≦1.35, 0.98≦k1≦1.30, 0.98≦k1≦1.25, 0.98≦k1≦1.20, 0.98≦k1≦1.15, 0.98≦k1≦1.10, 0.98≦k1≦1.05, or 0.98≦k1≦1.02.
Regarding claim 24, as noted above in claim 23, Cho teaches wherein the lithium nickel transition metal oxide comprises lithium, nickel, a third metal, a fourth metal, a fifth metal and oxygen, and
an amount of the lithium is about 0.1 moles to about 1.3 moles, based on 1 mole of the lithium nickel transition metal oxide; Li= 0.98≦k1≦1.35 (falls within the claimed range)
an amount of the third metal is about 0.0005 moles to about 0.01 moles, based on 1 mole of the lithium nickel transition metal oxide; M2=0≦x1<0.2 (falls within the claimed range)
an amount of the fourth metal is about 0.01 moles to about 0.3 moles, based on 1 mole of the lithium nickel transition metal oxide, M3 0≦y1<0.3 ;(falls within the claimed range)and
an amount of the oxygen is about 1.7 to about 2.3 moles, based on 1 mole of the lithium nickel transition metal oxide; O=2 (falls within the claimed range)
the fourth metal is a metal that is different from lithium, nickel, and the fifth
metal [0072-75]. M1 to M3 are different and are each independently Ni, Co, Mn, Al, Mg, Ba, Ti, V, Zr, Fe, Cu, or Sr, thus teach the claimed recitations.
Regarding claim 35, modified Cho teaches the composite cathode active material of claim 1, wherein the shell comprises a single layer, wherein the single layer comprises the first composition and the second composition [please refer to the rejection of claim 1; Lee 0025-0026]. It is additionally noted, Although Chen teaches a multilayered structure, the claim as recited uses the term “comprises” hence Examiner notes that is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004). ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. MPEP 2111.03.
Regarding claim 36, modified Cho teaches the composite cathode active material of claim 35. Cho teaches the primary particle to be nickel i.e. M2x1; molar ratio of x1 may be 0≦x1<0.2 and the first metal of the first layer of the shell is M3y2= 0<y2<0.5; wherein M3 is defined in claim 1, thus Cho teaches the first layer and wherein a concentration of the first metal in the first layer is greater than a concentration of the first metal in the primary particle.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US20140045067A1 (Cho) further in view of US20150228975A1 (Lee) and in further view of US20110171530A1 (Esaki)
Regarding claim 17, Cho is silent with regard to the core comprises a grain boundary between primary particles of the plurality of primary particles, and the grain boundary comprises a third composition comprising a third metal. Esaki teaches a cathode active material according to the present invention is a cathode active material used in a nonaqueous secondary battery [0017]. Esaki teaches a grain boundary comprises a third composition comprising a third metal [0043; i.e. Mn- manganese]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho in further view of Esaki to include the third metal as Esaki teaches interface of the main crystalline phase with a further high affinity. The sub crystalline phase preferably includes, as a contained element, a representative element and manganese. The foregoing structure, by including manganese and the representative element in the composition of the sub crystalline phase, allows stabilizing the sub crystalline phase that includes the oxygen arrangement identical to that of the lithium-containing oxide. Hence, it is possible to further reduce the solving out of Mn from the sub crystalline phase [0045-0046]
Regarding claim 18, as noted above in claim 17, Esaki teaches the claimed third composition to be LiaM3bOc. Esaki teaches the sub crystalline phase a monoclinic crystal structure 0043; monoclinic crystal]. In regards to the structure belonging to a C2/m, C12/c1, or C2/c space group; although Esaki does not specifically disclose in which the monoclinic structure belongs to, it would be obvious to one of ordinary skill in the art that it would be in one of the claimed groupings as it is an inherent feature of a monoclinic structure. It is also well known in the field of art that the monoclinic structure belongs to the C2/m, C12/c1, or C2/c space group, thus it is the Examiner’s position that Esaki inherently discloses that the monoclinic structure calls within the claimed space group. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho in further view of Esaki to include the third composition taught by Esaki, as Esaki teaches interface of the main crystalline phase with a further high affinity. The sub crystalline phase preferably includes, as a contained element, a representative element and manganese. The foregoing structure, by including manganese and the representative element in the composition of the sub crystalline phase, allows stabilizing the sub crystalline phase that includes the oxygen arrangement identical to that of the lithium-containing oxide. Hence, it is possible to further reduce the solving out of Mn from the sub crystalline phase [0045-0046]
Regarding claim 19, as noted in claim 17, Esaki teaches the third metal is Sn (tin),  [0063]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho in further view of Esaki to include the third metal, i.e. Sn, as Esaki teaches interface of the main crystalline phase with a further high affinity. The sub crystalline phase preferably includes, as a contained element, a representative element and tin [0063]. The foregoing structure, by including manganese and the representative element [i.e. tin] in the composition of the sub crystalline phase, allows stabilizing the sub crystalline phase that includes the oxygen arrangement identical to that of the lithium-containing oxide. Hence, it is possible to further reduce the solving out of Mn, tin etc. from the sub crystalline phase [0045-0046, 63]
Regarding claim 20, as noted above in claim 17, Esaki teaches the third composition comprises lithium, the third metal, and oxygen Please refer to the explanation below in regards to the claimed: amount of the lithium is about 1.7 moles to about 2.3 moles, based on 1 mole of the third composition, an amount of the third metal is about 0.7 moles to about 1.3 moles, based on 1 mole of the third composition, and an amount of the oxygen is about 2.7 moles to about 3.3 moles, based on 1 mole of the third composition [0040-0042]. 
Li1-x M1 2-2x M2x M3 2x O4-y,
where M1 is at least one type of element of manganese or of manganese and a transition metal element, each of M2 and M3 are at least one type of element of a representative metal element or of a transition metal element,
x in the general formula A is preferably 0.01≦x≦0.20, is more preferably 0.01≦x≦0.10, is further preferably 0.02≦x≦0.10, is particularly preferably 0.03≦x≦0.10, is extremely preferably 0.05≦x≦0.10, and is most preferably 0.03≦x≦0.07 and it is preferable that 0≦y≦2.0, is further preferable that 0≦y≦1.0, and is particularly preferable that 0≦y≦0.5. Moreover, y is a value that satisfies electrical neutrality with x, and y can at times be 0.
Thus, as noted above, M1 is Mn, which upon calculation, falls within the claimed ranges; for example, the range calculates to be 1.86-1.98, noted that the claimed value is +/- 30% of the recited range. The values of Li and O are clear that they fall within the recited ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho in further view of Esaki to include the third composition, as Esaki teaches interface of the main crystalline phase with a further high affinity. The sub crystalline phase preferably includes, as a contained element, a representative element and manganese. The foregoing structure, by including manganese and the representative element in the composition of the sub crystalline phase, allows stabilizing the sub crystalline phase that includes the oxygen arrangement identical to that of the lithium-containing oxide. Hence, it is possible to further reduce the solving out of Mn from the sub crystalline phase [0045-0046]
Regarding claim 21, as noted above, Esaki teaches the third composition is represented by Formula 3:
LiaM3bOc; wherein in Formula 3, M3 is Al; and 1.9<a<2.1, 0.9<b<1.1, and 2.9<a<3.1 [0041-0042, 0063]. Please refer to the rejection of claim 20 for detailed explanation of the recited Formula 3. It is further noted, the value of M3B,i.e. the Al content falls outside of the claimed range, however it would have been obvious to one of ordinary skill in the art to optimize the mass% of Easaki and select a mass% in the claimed range. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claims 25-26, 28, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US20140045067A1 (Cho) further in view of US20150228975A1 (Lee) and in further view of US20150380728A1 (Son)

Regarding claim 25, as noted above in claim 24, Cho is silent with respect to the exact Formula 4:
Formula 4-LiaM4O2- α X α
0.9<a<1.2 and 0≤α<2, M4 comprises nickel, a fourth metal, and a fifth metal, wherein the fourth metal is an element of Groups 2 to 13 of the Periodic Table and is different from nickel and the fifth metal, 
Son teaches LiaA1-bB′bD′2 (where 0.90≦a≦1.8, and 0≦b≦0.5); In the formulas above, A is at least one selected from nickel (Ni), cobalt (Co), and manganese (Mn); B′ is at least one selected from aluminum (Al), nickel (Ni), cobalt (Co), manganese (Mn), chromium (Cr), iron (Fe), magnesium (Mg), strontium (Sr), vanadium (V), and a rare earth element; D′ is at least one selected from oxygen (O), fluorine (F), sulfur (S), and phosphorus (P); E is at least one selected from cobalt (Co), and manganese (Mn); F′ is at least one selected from fluorine (F), sulfur (S), and phosphorus (P); [0160-161]; it is noted, 2- α could be “0” per recited ranges, thus all values fall within recited ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to include the Formula of Son, as Son teaches battery having improved capacity and good improved rate characteristics may be manufactured using an electrochemically active material composite as recited above [0175].
Regarding claim 26, modified Cho teaches the cathode material of claim 1, however is silent in regards to the exact formula as recited below: lithium nickel transition metal oxide is represented by Formula 5:
Formula 5: LiaNibM5cM6dM7eO2-aXa
wherein in Formula 5, 0.9<a<1.2, 0.7<b<1, 0<c<0.3, 0<d<0.3, 0<e<0.1, b+c+d+e=1, and 0<a<2,
M5, M6, and M7 are different from each other, and are each Co, Mn, Zr, Al, Re, V, Cr, Fe, B, Ru, Ti, Nb, Mo, Mg, or Pt, and X is F, S, or P. 

Son teaches active material composite including any of the composite and an electrochemically active material [0009; 0156]. Son teaches Formula 5 of the instant claim to be Formula 9 [0168]:
LixCo1-y-zNiyMzO2-aXa  Formula 9
In Formula 9, 0.9≦x≦1.6, 0≦y≦1, 0≦z≦1, 0≦a≦1, X may be at least one selected from oxygen (O), fluorine (F), sulfur (S), and phosphorous (P), and M may be at least one selected from Ni, Co, Mn, Cr, Zr, Nb, Cu, V, Ti, Zn, Al, Ga, Mg, and boron (B).
All values fall within recited ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to include the Formula of Son, as Son teaches battery having improved capacity and good improved rate recited above [0175].
Regarding claim 28, modified Cho is silent with respect to the lithium nickel transition metal oxide is represented by Formula 8: aLi2Mn03*(1-a)LiM02-αXα ; 0<a<1 and 0<α<2,
M comprises Ni and Co, Mn, Zr, Al, Re, V, Cr, Fe, B, Ru, Ti, Nb, Mo, Mg, Pt, or a combination
thereof, and X is F, S, or P; 
Son teaches Formula 8 of the instant claim to be taught by Formula 10[0168]; i.e  LixMn2-yMyO4-aXa  Formula 10
In Formula 10, 0.9≦x≦1.6, 0≦y≦1, 0≦z≦0.5, 0≦a≦1, X may be at least one selected from oxygen (O), fluorine (F), sulfur (S), and phosphorous (P), and M may be at least one selected from Ni, Co, Mn, Cr, Zr, Nb, Cu, V, Ti, Zn, Al, Ga, Mg, and boron (B).
All values fall within recited ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to include the Formula of Son, as Son teaches battery having improved capacity and good improved rate characteristics may be manufactured using an electrochemically active material composite as recited above [0175].
Regarding claim 29, modified Cho teaches the composite cathode active material of claim 1 [abs, full disclosure].
Regarding claim 32, modified Cho teaches the cathode of claim 29; an anode; and an electrolyte between the cathode and the anode [Cho-0006].


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US20140045067A1 (Cho) and further in view of US20150228975A1 (Lee) in further view of US20110171530A1 (Esaki) and in further view of US20150380728A1 (Son)

Regarding claim 27, Cho, Lee, and Esaki (herein after modified Cho) teaches the cathode material of claim 17. Modified Cho teaches is silent with respect to the Formula as claimed wherein the lithium nickel transition metal oxide is represented by : Formula 6- LiaNibCOcMnd M8e O2-aXa (please refer to the rejection of claim 26 to illustrate the rejection taught by modified Cho]. 
Son teaches Formulae 6 (as taught above),wherein
0.9<a<1.2, 0.7<b<1,0<c<0.1, 0<d<0.1,0<e<0.01, b+c+d+e=1, and 0<a<2, M8 is Zr) Al, V, Cr, Fe, Re, B, Ru, Ti, Nb, Mo, Mg, or Pt, and X is F, S, or P. 
All values fall within recited ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to include the Formula of Son, as Son teaches battery having improved capacity and good improved rate characteristics may be manufactured using an electrochemically active material composite as recited above [0175].



Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over US20140045067A1 (Cho) and further in view of US20150228975A1 (Lee) and in further view of US20160204424A1 (Sawai)


Regarding claim 30, modified Cho teaches a cathode active material of claim 29, however is silent with respect to the cathode active material having an olivine structure. Sawai teaches positive electrode material is used to produce a positive electrode of a lithium secondary battery, the positive electrode material being a composite lithium material that includes a first lithium compound and a second lithium compound [abs]. Sawai teaches the lithium-containing phosphate compound may be of olivine-type [0016]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode material of Cho to further use the olivine type structure of Sawai. The motivation for doing so would have been that Sawai discloses the olivine-type material does not easily undergo deoxidation, and may significantly contribute to preventing thermal runaway of a battery, thereby improving the safety of the lithium secondary battery [0056].
Regarding claim 31, Cho and Lee in view of Sawai teach the cathode active material having an olivine structure [Sawai 0056].  Sawai teaches teaches an amount of the cathode active material having an olivine structure is less than or equal to about 10 weight percent, based on a total weight of the cathode active material [0016-Sawai discloses the value of the olivine would be =1 thus falls with the claimed ranges.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cathode material of Cho to further use the olivine weight % of Sawai. The motivation for doing so would have been that Sawai discloses the olivine-type material does not easily undergo deoxidation, and may significantly contribute to preventing thermal runaway of a battery, thereby improving the safety of the lithium secondary battery [0056].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729